Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 15 January 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grandpapa 
                     
                     Edgehill. January 15th 1808
                  
                  I recieved your letter of the 12 yesterday and am very much obliged to you for the Poetry you sent me. I wrote to you the last post but I did not know when Jefferson went to the post office and he went without it I enclose it to you now, I am sincerely sorry that you have that swelling on your face however I hope it will go down how I long for the time that you are to come home to live and then we shall all go to Monticello to live with you. all is well here. James is well and begins to speak very plain he is the sweetest little fellow you ever saw Mama and Sister Ann send their love to you Cornelia begins to write and I hope will soon be able to write to you Virginia reads a little in fables of one syllable and Mary can spell my Bantams are well but I am afraid I shall never raise any. adieu my dear Grandpapa believe me to be your affectionate Grand daughter
                  
                     Eleonora Wayles Randolph 
                     
                  
               